                                                                                  Case 2:19-cv-09864-CAS-E Document 40 Filed 06/29/20 Page 1 of 2 Page ID #:579



                                                                                    1   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                        MITCHELL J. LANGBERG (State Bar No. 171912)
                                                                                    2   mlangberg@bhfs.com
                                                                                        EMILY L. DYER (State Bar No. 321707)
                                                                                    3   edyer@bhfs.com
                                                                                        2049 Century Park East, Suite 3550
                                                                                    4   Los Angeles, CA 90067
                                                                                        Telephone: 702.464.7098
                                                                                    5   Facsimile: 310.500.4602
                                                                                    6   Attorneys for Defendant
                                                                                        CITY OF BALDWIN PARK
                                                                                    7

                                                                                    8                         UNITED STATES DISTRICT COURT
                                                                                    9        CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10

                                                                                   11   BALDWIN PARK FREE SPEECH                 CASE NO.: 2:19-cv-09864 CAS-E
                                            2049 Cent ury Park East, Suite 3550




                                                                                        COALITION, an unincorporated
                                                 Los Angel es, CA 90 067




                                                                                   12   association; ROBERT EHLERS, an           Assigned to Honorable Christina A. Snyder
                                                                                        individual,
                                                       310.500.4600




                                                                                   13                                            DEFENDANT’S NOTICE OF MOTION
                                                                                                     Plaintiffs,                 AND PARTIAL MOTION TO DISMISS
                                                                                   14                                            PURSUANT TO FRCP 12(b)(1)
                                                                                        v.
                                                                                   15
                                                                                        CITY OF BALDWIN PARK,                   Date: July 27, 2020
                                                                                   16                                           Time: 10:00 a.m.
                                                                                                     Defendant.                 Ctrm: 8D
                                                                                   17

                                                                                   18
                                                                                              NOTICE IS HEREBY GIVEN THAT:
                                                                                   19
                                                                                              On July 27, 2020 at 10:00 a.m., or as soon thereafter as the motion may be
                                                                                   20
                                                                                        heard in Courtroom 8D of the United States District Court First Street Courthouse
                                                                                   21
                                                                                        in Los Angeles, California, the Honorable Christine Snyder, district judge
                                                                                   22
                                                                                        presiding, Defendant City of Baldwin Park (the “City” or “Defendant”) will move
                                                                                   23
                                                                                        the court for an order dismissing Plaintiff Robert Ehlers’ fourth claim for relief, and
                                                                                   24
                                                                                        Plaintiffs Baldwin Park Free Speech Coalition and Robert Ehlers’ second and third
                                                                                   25
                                                                                        claims for relief (to the extent they assert as-applied challenges under the Eighth
                                                                                   26
                                                                                        and Fourteenth Amendments) pursuant to FRCP 12(b)(1).
                                                                                   27
                                                                                              The basis for the motion is that Plaintiffs do not have standing to assert some
                                                                                   28
                                                                                                                                  1
                                                                                        DEFENDANT’S NOTICE OF MOTION AND PARTIAL MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                    CASE NO. 2:19-CV-09864 CAS-E
                                                                                  Case 2:19-cv-09864-CAS-E Document 40 Filed 06/29/20 Page 2 of 2 Page ID #:580



                                                                                    1   of their claims, and therefore this Court lacks jurisdiction to adjudicate the same.
                                                                                    2         The motion is based on the Notice of Motion and Motion, the concurrently
                                                                                    3   filed Memorandum of Points and Authorities, the Declaration of Jose Martinez, as
                                                                                    4   well as the exhibits attached to the declarations.
                                                                                    5         The motion is also based on any subsequent pleadings, declarations and
                                                                                    6   exhibits submitted in Reply to the Opposition to the motion, if any, and as may be
                                                                                    7   presented at oral argument in this matter.
                                                                                    8         This motion is made following the conference of counsel pursuant to L.R. 7-
                                                                                    9   3 which took place on June 22, 2020.
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                   10   Dated: June 29, 2020                         BROWNSTEIN HYATT FARBER
                                                                                                                                     SCHRECK, LLP
                                                                                   11
                                            2049 Cent ury Park East, Suite 3550
                                                 Los Angel es, CA 90 067




                                                                                   12
                                                                                                                                     By: /s/ Mitchell J. Langberg
                                                       310.500.4600




                                                                                   13                                                   MITCHELL J. LANGBERG
                                                                                                                                        EMILY L. DYER
                                                                                   14                                                   Attorneys for Defendant
                                                                                                                                        CITY OF BALDWIN PARK
                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19
                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27
                                                                                   28
                                                                                                                                     2
                                                                                        DEFENDANT’S NOTICE OF MOTION AND PARTIAL MOTION TO DISMISS PURSUANT TO FRCP 12(B)(1)
                                                                                                                    CASE NO. 2:19-CV-09864 CAS-E
